DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 13, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (US 2018/0332284, hereafter Liu).
As per claim 1, Liu discloses an image decoding method performed by a decoding apparatus, the method comprising:
As with intra-picture prediction component 317, intra-picture prediction component 417 may perform intra-prediction based on intra-prediction modes with alternative reference lines. Specifically, the intra-picture prediction component 417 is aware of the modes assigned to the intra-prediction mode subset. For example, the intra-prediction mode subset can correspond to a determined MPM list …  As such, the intra-picture prediction component 417 can obtain a reference line index from the bitstream when the intra-prediction mode for the current block is in the intra-prediction mode subset.);
configuring MPM list for the current block (¶ 89; The MPM list may be constructed with intra-prediction modes 500 of some neighbor decoded blocks and also some default intra-prediction modes with a high selected probability in general.);
deriving an intra prediction mode of the current block based on the MPM list and the MPM related information (¶ 88; If an intra-prediction mode of a current block is included in the MPM list, the selected mode can be signaled in the bitstream by MPM list index);
deriving reference neighboring samples based on the information on the reference sample line index (¶ 99; The alternative intra-prediction mode index 931 is an index value used to number and indicate the alternative reference line prediction modes 933 in the intra-prediction mode subset 930. );

generating a reconstructed picture based on the predicted block, wherein the MPM list is configured based on an first intra prediction mode of a  left neighboring block of the current block and an second intra prediction mode of a  top neighboring block of the current block (¶ 105;  For example, the intra-prediction mode subset 930 may contain intra-prediction modes of neighbor decoded blocks (e.g., neighbor blocks 610) of the current block (e.g., current block 601). Neighbor blocks may be positioned to the left and above the current block.).
As per claim 2, Liu discloses the image decoding method of claim 1, wherein the MPM related information comprises an MPM flag information related to whether the intra prediction mode of the current block is one of MPM candidates and an MPM index information indicating the intra prediction mode of the current block in the MPM list (¶ 101, 106, and 109).
As per claim 3, Liu discloses the image decoding method of claim 2, wherein the intra prediction mode of the current block is derived based on the MPM list and the MPM index information in case that a value of the MPM flag is 1 (¶ 101, 106, and 109).
As per claim 4, Liu discloses the image decoding method of claim 2, wherein the intra prediction mode of the current block is derived based on remaining intra prediction modes excluding the MPM candidates among all available intra prediction modes in case that a value of the MPM flag is 0 (¶ 101, 106, and 109).
	Regarding claim 13, arguments analogous to those presented for claim 1 are applicable for claim 13.
claim 14, arguments analogous to those presented for claim 1 are applicable for claim 14.
	Regarding claim 20, arguments analogous to those presented for claim1 are applicable for claim 20.

Allowable Subject Matter
Claim(s)  6 – 12, 16 – 19, 21, and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487